NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       DEC 16 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARTIN MORENO-RUIZ,                             No.    19-70824

                Petitioner,                     Agency No. A028-486-148

 v.
                                                MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                          Submitted December 11, 2019**

Before:      WALLACE, CANBY, and TASHIMA, Circuit Judges.

      Martin Moreno-Ruiz, a native and citizen of Mexico, petitions pro se for

review of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal

from an immigration judge’s (“IJ”) decision deeming his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”)



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abandoned. Our jurisdiction is governed by 8 U.S.C. § 1252. We review an

agency decision to deem an application abandoned for abuse of discretion. Taggar

v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We deny in part and dismiss in part

the petition for review.

      The agency did not abuse its discretion in deeming Moreno-Ruiz’s

application abandoned where he failed to submit a timely, complete, and unaltered

application and failed to comply with the biometrics requirement. See 8 C.F.R.

§ 1208.3(c)(3) (an application that does not include a response to each question is

incomplete); 8 C.F.R. § 1003.31(c) (IJ may set time limits and deem an application

waived where time limit is not met); 8 C.F.R. § 1003.47(c)-(d) (IJ may deem an

application waived for failure to timely comply with biometrics requirement).

      The BIA did not err by not addressing Moreno-Ruiz’s request to assign his

case to a different IJ if remanded, where the BIA affirmed the IJ’s decision. See

Simeonov v. Ashcroft, 371 F.3d 532, 538 (9th Cir. 2004) (courts and agencies are

not required to decide issues unnecessary to the results they reach).

      We lack jurisdiction to consider Moreno-Ruiz’s due process claim. See

Barron v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (court lacks jurisdiction

to review claims not presented to the agency). To the extent Moreno-Ruiz

                                          2                                   19-70824
challenges the BIA’s March 2008 and February 2019 orders, we lack jurisdiction

to consider his arguments because Moreno-Ruiz failed to file timely petitions for

review as to those orders. See 8 U.S.C. § 1252(b)(1) (“The petition for review

must be filed not later than 30 days after the date of the final order of removal.”);

see also Singh v. INS, 315 F.3d 1186, 1188 (9th Cir. 2003) (30-day deadline is

“mandatory and jurisdictional”).

      All pending motions are denied as moot.

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                    19-70824